UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7481


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

ADRIAN LAMONT BENNIEFIELD, a/k/a Adrian Benniefield,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00055-HEH-1)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Lamont Benniefield, Appellant Pro Se.    Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adrian Lamont Benniefield appeals the district court’s

order   denying   his    18   U.S.C.    § 3582(c)(2)        (2012)    motion   for

reduction of sentence.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the     district    court.        United      States     v.     Benniefield,

No. 3:09-cr-00055-HEH-1 (E.D. Va. Aug. 19, 2013).                     We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the   materials    before     this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                        2